DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 3/16/21, with respect to the rejection(s) of claim(s) 1, 7, 9-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and different interpretation of the previously applied reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recio et al., US 20060192553.
Regarding claim 7, Recio discloses a device, comprising: 
a magnet (Fig. 1; magnet 20);
a Hall Effect sensor (Fig. 1; hall sensor 14); and

wherein the first portion and the second portion are configured such that a distance between the second end of the first portion and the second end of the second portion can be changed by moving the first portion or the second portion linearly along an x, y, or z plane (Fig. 1; para [0009]; “The sensing element is configured to provide an output signal indicative of the measured linear position as it travels along the longitudinal axis of the concentrator”), the extension member being formed from a material capable of transferring a magnetic field of the magnet (Para [0029] “all four concentrators 16, 18, 60 and 62 are constructed from materials exhibiting substantially similar ferromagnetic properties”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamuczynski et al., US 20100007402 
Regarding claim 1, Chamuczynski discloses an extension member for transferring a magnetic field (Fig. 22; field guide 2004b), the extension member comprising:
a first end having a first perimeter defined by an outer surface of an elongated body at the first end (Fig. 22; top end of field guide 2004b comprises a surface having perimeter), the first perimeter defining a the-first end surface adapted to be coupled to a magnet having a magnet end surface (Fig. 22; magnet 206u connected to the field guide 2004b), wherein the first end surface of the extension member is substantially parallel to the magnet end surface (as shown in Fig. 22) such that an axis extends orthogonally from the first end surface through the magnet end surface (Fig. 22; top end is parallel to the bottom end of magnet 206u and an axis would extend orthogonally from the magnet bottom surface to the top surface of 2004b);
a second end having a second perimeter defined by the outer surface of the elongated body at the second end (fig. 22; bottom of 2004b having a perimeter), the second end adapted to be coupled to a Hall Effect sensor (Fig. 22; bottom of 2004b connected to hall 1910d); and
the elongated body extending between the first end and the second end (as shown in fig. 22), and wherein the elongated body is formed from a material capable of transferring a magnetic field of the magnet from the first end to the second end (Para [0079] “magnetic field guide 2004a and 2004b (collectively 2004) may be any type or shape of ferromagnetic material to guide the magnetic field to the sensor”).

Regarding claim 11, Chamuczynski is silent wherein the extension member is configured such that a distance between the extension member and the sensor can be changed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change a distance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to rearrange the field guide with the magnet so that a distance between sensor and field guide can be changed in the event that there is not enough space to accommodate the field guide in the device housing of the sensor.   

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recio et al., US 20060192553 in view of Lee et al., US 20100298032
Regarding claim 9, Recio is silent in a sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance. Lee teaches wherein a sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Recio as modified for the benefit of determining a location based on a threshold in order to conserve energy of the sensor when magnetic component is not near. 
Regarding claim 10, Recio is silent wherein a sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance. Lee teaches wherein a sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Recio as modified of determining a location based on a threshold in order to conserve energy of the sensor when magnetic component is not near.

Allowable Subject Matter
Claims 2-6, 8, 12-20 are allowed.
Regarding independent claim 13, the claim was previously allowed and office action dated 4/3/20 discloses the reasons for allowance. 
Claims 2-6, 8, 12, 14-20 are dependent on claim 13 and are also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/F.P/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
3/27/21